Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claim
Claims 1-20 were previously pending and subject to a final office action mailed on December 3, 2021. Claims 1-20 are left as previously presented. Claims 1-20 are currently allowed. 

Response to Arguments 
The double Patenting rejection of claims 1-20 has been withdrawn in view of terminal disclaimer filed February 3, 2022.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Whitehouse (U.S. Patent No. 10,417,623), Obrea (U.S. Patent Application Publication No. 2006/0259444), Simpson (U.S. Patent Application Publication No. 2004/0230550) and Gravell (U.S. Patent No. 6,085,181) as indicated in the December 3, 2021 final office action. 
The next closest prior art is “Postage Stamp Recognition System” Published by International Journal of Signal Processing Systems” in 2014 discloses a method of a computer recognizing postage stamps and transforming them into digital stamps. 

“provide indicia data representing the requested indicia to the user device, whereby a required number of communications and a time to execute the communications is reduced.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZEINA ELCHANTI/Examiner, Art Unit 3628